Guerry, J.
The evidence fails to disclose that at the time the actual assault was made there was any mutual intention or purpose to fight. The record shows that the prosecutor was eating an apple and walking away from the defendant, and that the defendant rushed up to him seized him, and cut him on the back of the neck, on his arms, and on his body. “Mutual combat, in the meaning of § 73, is a mutual fight following a mutual intention to fight, with felonious purpose.” Warnack v. State, 3 Ga. App. 590, 594 (60 S. E. 288). The evidence amply supports the verdict and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.